Citation Nr: 1642708	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for allergic conjunctivitis and astigmatism.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chest pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left elbow disorder, to include as secondary to a service-connected right elbow disability.

4.  Entitlement to service connection for an eye disorder other than allergic conjunctivitis and astigmatism.

5.  Entitlement to service connection for a left elbow disorder, to include as secondary to a service-connected right elbow disability.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a right shoulder pain.

8.  Entitlement to service connection for irritable bowel syndrome.

9.  Entitlement to service connection for Gulf War syndrome.

10.  Entitlement to service connection for a sinus disorder.

11.  Entitlement to service connection for a bilateral wrist disorder, to include as secondary to the service-connected right elbow disability.

12.  Entitlement to service connection for chronic fatigue syndrome.

13.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

14.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity.

15.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity.

16.  Entitlement to an initial compensable rating for headaches.

17.  Entitlement to an initial compensable rating for dermatitis of the feet.

18.  Entitlement to an initial compensable rating for a left foot bone spur.

19.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from August 24, 2006, to August 19, 2008, 30 percent disabling from October 1, 2008, to December 23, 2009, and 50 percent disabling on and after December 24, 2009.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2002 and from February 2003 to May 2004 in the United States Army.  He also served in the West Virginia Army National Guard and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2010, March 2011, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge on the issues of entitlement to service connection for a sinus disorder and for a bilateral wrist disorder.  A transcript of the hearing is of record.  With regard to the remaining issues, the Veteran withdrew his request for a hearing in February 2015.  See 38 C.F.R. § 20.704(e) (2015).

In February 2013, the Board remanded the issues of entitlement to service connection for a sinus disorder and a bilateral wrist disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  These claims have since been returned to the Board for further appellate review.  

The Board notes that additional evidence has been received since the AOJ's most recent statement of the case (SOC) and supplemental statement of the case (SSOC).  In October 2015, the Veteran's representative waived initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for an eye disorder other than allergic conjunctivitis and astigmatism, a left elbow disorder, a skin disorder, right shoulder disorder, irritable bowel syndrome, and a bilateral wrist disorder; entitlement to increased ratings for a lumbar spine disability, sciatica of the right and left lower extremities, headaches, dermatitis of the feet, and PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied the Veteran's claims for service connection for allergic conjunctivitis and astigmatism, chest pain, and a left elbow disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence associated with the claims file since the November 2009 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims for service connection for allergic conjunctivitis, astigmatism, and chest pain does not raise a reasonable possibility of substantiating the claims.

3.  The evidence received since the November 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left elbow disorder.  

4.  Gulf War syndrome is not a disability in itself, and the signs and symptoms the Veteran has attributed to his Persian Gulf War service have been separately adjudicated.  

5.  Chronic rhinosinusitis did not manifest in service and has not been shown to be related to service.

6.  The Veteran does not have chronic fatigue syndrome, and his reported symptoms have attributed to a service-connected disability.

7.  The Veteran's left foot bone spur has been manifested by no more than mild injury.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied service connection for allergic conjunctivitis, astigmatism, chest pain, and a left elbow disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The criteria for reopening a previously denied claim for service connection for allergic conjunctivitis and astigmatism have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening a previously denied claim for service connection for chest pain have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The evidence received since the November 2009 rating decision is new and material, and the claim for service connection for a left elbow disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for Gulf War syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

6.  Chronic rhinosinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  Chronic fatigue syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

8.  The criteria for an initial compensable rating for left foot bone spur have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

Given the Board's favorable disposition to reopen the claim for service connection for a left elbow disorder, the Board finds that no discussion of compliance as to this issue is necessary at this time.

With respect to left foot bone spur, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

With respect to the remaining claims decided herein, the Board finds that the duty to notify was satisfied in this case.  The RO sent the Veteran letters in November 2006 and June 2010 that notified him of what information and evidence is needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Finally, the letters were provided prior to the initial adjudication of the claims in June 2007 and March 2011.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the claims herein decided.

The Board notes that VA's duty to provide a VA examination or medical opinion only applies to a claim to reopen if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been received with respect to the Veteran's application to reopen the claims for service connection for chest pain, allergic conjunctivitis, and astigmatism, a VA examination is not warranted with respect to these claims.  

When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded VA examinations in March 2009, March 2010, August 2010, and July 2013 in connection with the claims decided herein.  The examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that these VA examinations, along with the other evidence of record, are adequate to make a determination on the claims herein decided.  

Moreover, with respect to the claim for an increased evaluation for a left foot bone spur, the Board finds that the VA examination is adequate to decide the issue because it was based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disability under the rating criteria.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left foot bone spur since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  As such, remand for an additional examination is not required.

With respect to the claims for service connection for a sinus disorder and bilateral wrist disorder, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis


I.  New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


A.  Allergic Conjunctivitis and Astigmatism

The Veteran's claim for service connection for allergic conjunctivitis and astigmatism was denied in a November 2009 decision.  The RO found that the Veteran's allergic conjunctivitis was not incurred in or related to active service and that his astigmatism was congenital in nature.  The Veteran was provided notice of that decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the November 2009 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 2009 rating decision, the following evidence was of record:  service treatment records; service personnel records; VA treatment records; a March 2009 VA examination report; and lay statements from the Veteran. 

The Veteran's service treatment records showed that he complained of having sand in his eye in May 2003.  It was noted that his eye was very red and infected, and the assessment was corneal abrasion.  On the following day, it was noted that the Veteran removed the patch and felt better, but he still had some pain, and his eye was still red with slight swelling.  The assessment was an abrasion to the left eye.  An April 2004 report of medical history indicated that the Veteran complained of having or having had an eye disorder or trouble and loss of vision.  He reported that sand blew into his left eye during a sandstorm and scratched it and that he sometimes felt like something was still in his left eye.

After service, an October 2006 disability examination revealed that the Veteran's eyes were clear.  A March 2009 VA examination report indicated that he complained of photophobia in both eyes.  The assessment was that he had allergic eye disease, which did not affect his vision and was more than likely the cause of his complaints.  It was also noted that he had astigmatism, which caused mild blurred vision.  A May 2009 VA treatment record reflects that the Veteran had allergic conjunctivitis and astigmatism.

The evidence received since the November 2009 rating decision shows that the Veteran continued to complain of itchy, watery eyes and allergies, but does not show any relationship between these symptoms and his military service.  Although the evidence received since the November 2009 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it.  The evidence does not indicate that the Veteran's allergic conjunctivitis and astigmatism were incurred in or are related to service.  For these reasons, the Board finds that the evidence is not new and material.


B.  Chest Pain

The Veteran's claim for service connection for chest pain was denied in a November 2009 decision.  The RO found that the Veteran did not have a chronic disability.  The Veteran was provided notice of that decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the November 2009 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 2009 rating decision, the following evidence was of record:  service treatment records; service personnel records; VA treatment records; a March 2009 VA examination report; and lay statements from the Veteran. 

During the March 2009 VA examination, the Veteran indicated that he first started experiencing tightness in chest in 2003.  He felt like he could not catch his breath (pulmonary discomfort).  It was also noted that the discomfort was centrally located, non-cardiac, and intermittent.  The diagnosis was a panic attack.  

A May 2009 Army National Guard profile indicated that the Veteran had chest pain, but that it did not affect function.  A May 2009 VA treatment record also indicated that he had unspecified chest pain and that it was unrelated to exertion and without an electrocardiography abnormality.  

An August 2009 VA general medical examination report indicates that the Veteran denied a history of hypertension and heart disease.  He reported that he did not have any anginal symptoms.  

The evidence received since the November 2009 rating decision includes the Veteran's testimony during the July 2012 Board hearing and additional treatment records.  During the hearing, the Veteran testified that he began having headaches and chest pain after he was exposed to burn pits during service.  See Board Hearing Transcript (Tr.) at 29.  However, this evidence is cumulative of the evidence of record at the time of the November 2009 rating decision.  Furthermore, while the treatment records show that the Veteran has continued to report a history of chest pain, they do not show any chronic disability related to a period of service.  

Although the evidence received since the November 2009 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Indeed, there is still no evidence showing that the Veteran may have a current disability that may be related to his military service.  Therefore, the Board finds that the evidence is not new and material.


C.  Left Elbow Disorder

In November 2009, the RO denied service connection for a left elbow disorder, finding that the Veteran did not have a chronic disability.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 2009 rating decision, the following evidence was of record:  service treatment records; service personnel records; VA treatment records; a March 2009 VA examination report; and lay statements from the Veteran. 

VA treatment records dated in April 2008 and December 2008 note that the Veteran reported having left elbow pain after surgery on his right elbow.  He attributed the pain to having to use his left arm more.  

The Veteran had similar complaints during a March 2009 VA examination.  The examiner noted that a November 2008 magnetic resonance imaging (MRI) showed a partial tear of the muscular tendon; however, there was no evidence of pain on motion.  He had full range of motion of the left elbow.  The assessment was a left hand strain. 

A June 2009 MRI was consistent with mild tendonitis.

In September 2009, the Physical Evaluation Board found the Veteran unfit for military service due to right elbow strain and left elbow arthritis.

The evidence received after the November 2009 rating decision includes a February 2011 VA examination report, which continues to show a diagnosis of mild left elbow tendonitis.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence indicates that the Veteran may have a chronic left elbow disorder.  This new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left elbow disorder.  However, as discussed in the remand below, further development is needed before the merits of the claim are adjudicated.


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran served in Southwest Asia during the Persian Gulf war.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


A.  Gulf War Syndrome

In March 2010, the Veteran's representative indicated that the Veteran was submitting a claim for service connection for "Gulf War Syndrome."  During an August 2010 VA examination, when the examiner asked the Veteran what he was claiming as attributable to "Gulf War Syndrome," the Veteran responded that he was claiming PTSD.  The examination also addressed symptoms reportedly attributable to chronic fatigue syndrome and irritable bowel syndrome, which have been separately adjudicated.  

In a June 2011 notice of disagreement (NOD), the Veteran argued that the examiner did not adequately address his symptoms of joint aches, muscle aches, headaches, concentration and attention difficulties, sleep disturbance, and fatigue.  However, these complaints were considered in connection with claims that have been separately adjudicated, including chronic fatigue syndrome, headaches, and PTSD.  

The July 2013 VA examiner indicated that the Veteran had a sinus disorder, a thoracolumbar spine disorder, an elbow disorder, a wrist disorder, a foot disorder, and PTSD.  Each of these reported conditions have been adjudicated separately.  The Veteran did not report any additional signs or symptoms that were not otherwise addressed.  Furthermore, the physical examination was normal except as otherwise indicated on the disability questionnaires.  

A review of the medical and lay evidence indicates that the Veteran has had multiple complaints of symptoms he attributes to his Gulf War service.  These complaints have included sinusitis, irritable bowel syndrome, chronic fatigue syndrome, headaches, PTSD, and joint complaints (elbows, right shoulder, bilateral wrists, thoracolumbar spine, and left foot).  These issues have been separately adjudicated.  He has not identified any other specific symptoms which he believes are attributable to his Gulf War service.  The Board notes that Gulf War syndrome is not a disability in and of itself.

Because the weight of the evidence shows no current "disability" of claimed Gulf War syndrome for VA compensation purposes, the Board finds that the preponderance of the evidence is against the appeal of this issue; therefore, the appeal for service connection for Gulf War syndrome is without legal merit and must be denied as a matter of law.  See 38 U.S.C.A.  §§ 1117, 5107; 38 C.F.R. §§ 3.102; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


B.  Sinus Disorder

The Veteran has contended that his sinus problems began during service or are related to his military service, including exposure to environmental hazards during his service in the Persian Gulf.

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of a sinus disorder during active duty.  

The Veteran's records from the Social Security Administration (SSA) include an October 2006 disability examination, which indicated that he reported having sinus and mucosal drainage and frequent bloody noses.  On examination, his nares were patent, and his oropharynx was pink and without lesions.  

During the March 2009 VA examination, the Veteran complained of congestion and rhinorrhea.  The examination was normal.  

A March 2009 profile for the Army National Guard notes that the Veteran had allergic rhinitis and that it did not affect his function.  

A May 2009 VA treatment record indicates that the Veteran complained of intermittent nasal congestion with severe frontal headaches.  He had reportedly been diagnosed with chronic sinusitis that was being treated with allergy medication and nasal spray.  

During the August 2010 VA examination, the Veteran reported having sinus problems; frequent sinus infections; watery, itchy eyes; and nasal congestion.  A CT scan showed bilateral maxillary sinusitis.  The diagnosis was chronic rhinosinusitis with recurrent acute sinusitis.

VA treatment records show that the Veteran has continued to have problems with nasal congestion and sinusitis.  In January 2011, he underwent nasal and sinus surgery.  

During the July 2012 Board hearing, the Veteran testified that he was exposed to smoke from burn pits and sandstorms and that he began having sinus problems while in Kuwait.  See Board Hrg. Tr. at 19-20.  He reported that he began getting treatment for allergies in 2005 or 2006.  See Board Hrg. Tr. at 25.  

The report of the July 2013 VA examination notes a diagnosis of chronic rhinosinusitis.  The examiner opined that the Veteran problems with sinusitis and rhinitis were not caused by or a result of service, including exposure to environmental hazards.  Instead, the examiner stated that the condition was secondary to septal deviation, prolonged use of Afrin, and smoking.  The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on his own training, knowledge, and expertise as medical professional in rendering his opinion.  Therefore, the Board finds the opinion highly probative.  

There is no medical opinion otherwise relating the Veteran's current rhinosinusitis to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that he began having sinus problems after being exposed to environmental hazards during his service in Kuwait.  The Veteran is competent to describe what he has observed regarding his symptomatology, including the onset of his sinus problems.  However, he is not competent to attribute such general symptoms to events in service that occurred many years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the July 2013 VA examiner is of greater probative weight than these more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's rhinosinusitis was incurred in or aggravated by service.  Rather, the first complaints and objective evidence of allergic rhinitis was in 2009 and sinusitis in 2010, which was approximately six to seven years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a sinus disorder.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


C.  Chronic Fatigue Syndrome

The Veteran has contended that he has chronic fatigue syndrome as a result of his service in the Persian Gulf.

The Veteran's service treatment records and post-service treatment records are negative for any treatment or diagnosis of chronic fatigue syndrome.

During an August 2010 VA examination, the Veteran reported that he had a steady decline in his energy level over several years.  He also reported having generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbances, an inability to concentrate, and headaches.  The examiner indicated that the criteria for a diagnosis of chronic fatigue syndrome had not been met.  The Veteran had not experienced fatigue severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness level for a period of six months.  The examiner also noted that at least six of the ten chronic fatigue criteria had not been met.  The examiner opined that the Veteran's fatigue was a somatic manifestation of his depression.

There is no medical opinion otherwise indicating that the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  

The Board notes that the Veteran, as a lay person, is not competent to diagnose chronic fatigue syndrome because it is a complex medical determination, as opposed to a diagnosis capable of lay observation such as ringing in the ears or a broken leg.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, the underlying medical records do not support the Veteran's contention that he has chronic fatigue syndrome.  Furthermore, the Veteran's statements are outweighed by the August 2010 VA examiner's opinion. 

The Board also notes that to the extent the August 2010 VA examiner attributed the Veteran's fatigue to depression, symptoms of depression have been considered in the evaluation of his service-connected PTSD.  Thus, to separately compensate the Veteran for fatigue would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has chronic fatigue syndrome.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As such, service connection for chronic fatigue syndrome must be denied.


II.  Increased Rating for Left Foot Bone Spur

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has been assigned a noncompensable rating for his service-connected left foot bone spur pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In this case, during the March 2009 VA examination, the Veteran complained of foot pain.  He indicated that he walked on the side of his foot and could not run.  He also stated that the pain increased throughout the day and that flare-ups occurred weekly or more often.  He further reported that he was having stiffness, fatigability, weakness, and lack of endurance along the proximal arch while standing and walking.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was tenderness along the proximal arch of the left foot.  X-rays of ankle, heel, and foot were unremarkable.  The diagnosis was left foot plantar fascitis and bone spur.  The examiner opined that the left foot plantar fasciitis and bone spur were at least as likely as not related to service.

During the July 2013 VA examination, the Veteran indicated that his left foot disability did not bother him at rest and that it only bothered him with weight-bearing activities.  He indicated that he used a gel insert to alleviate the pain.  The diagnosis was a left heel spur.  The examiner indicated that the left foot condition was mild in severity.

The Board has thoroughly reviewed the medical and lay evidence of record and finds that a compensable rating is not warranted for the Veteran's service-connected left foot bone spur.  The Veteran has complained of pain in his left foot with weight-bearing activities, such as standing and walking.  On examination, there was tenderness along the arch, but no evidence of abnormal weight-bearing.  During the March 2009 VA examination for the spine, it was also noted that the Veteran's gait was normal and that he was able to walk a quarter of a mile.  Likewise, it was noted that the Veteran's gait was normal during the July 2013 VA examination, and the examiner opined that the foot disability was mild in severity.  Based on the foregoing, the Board finds that the symptoms associated with the Veteran's left foot bone spur are best described as slight or mild, and thus a compensable rating is not warranted even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995). 

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  The evidence does not demonstrate flatfoot, weak foot, claw foot, anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones. Thus, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  In this case, the Board finds that the left foot bone spur is appropriately evaluated under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board notes that the Veteran has also been diagnosed with plantar fasciitis and that the March 2009 VA examiner indicated that it was at least as likely as not incurred in service; however, the Board finds that a separate rating is not warranted for plantar fasciitis.  Plantar fasciitis is defined as inflammation of the plantar fascia causing foot or heel pain.  See Stedman's Medical Dictionary, 652 (27th ed., 2000).  The Veteran's left foot bone spur has been characterized by foot and heel pain.  The symptomatology overlaps and providing separate ratings for each one would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's left foot bone spur, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which primarily consists of pain, tenderness, and functional impairment.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disability is not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left foot bone spur under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson  changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

As new and material evidence has not been received, the application to reopen the claim for service connection for allergic conjunctivitis and astigmatism is denied.

As new and material evidence has not been received, the application to reopen the claim for service connection for chest pain is denied.

New and material evidence having been submitted, the claim for service connection for a left elbow disorder is reopened.

Service connection for Gulf War syndrome is denied.

Service connection for a sinus disorder is denied.

Service connection for chronic fatigue syndrome is denied.

An initial compensable rating for left foot bone spur is denied.

REMAND

A.  Eye Disorder Other than Allergic Conjunctivitis and Astigmatism

As noted above, the Veteran has contended that he has an eye disorder related to service.  His service treatment records indicate that he got sand in his left eye and was diagnosed with a corneal abrasion in May 2003.  Service connection has been denied for allergic conjunctivitis and astigmatism, and new and material evidence has not been received to reopen the claim.  However, a February 2016 VA optometry record indicates that he has a history of cataracts and dry eye.  The diagnoses included hyperopia, presbyopia, and dry eye/Meibomian Glad Dysfunction.  See Virtual VA, CAPRI records received on April 13, 2016, pg. 59.  Therefore, the Board finds that a remand is required to determine the nature and etiology of any other eye disorder that may be present.


B.  Left Elbow Disorder

As noted above, the Veteran has contended his left elbow disorder is secondary to his service-connected right elbow disability.  Specifically, he has reported that he began to experience left elbow pain after his surgery for his right elbow because he had to use his left arm more.  A VA examination was conducted in February 2011, and the diagnosis was left elbow tendonitis.  The examiner opined that the Veteran's left elbow tendonitis was "not caused by or the result of [his] service connected right elbow condition."  However, the examiner did not address the Veteran's contention that he had to use his left arm more because of his right elbow disability and did not discuss whether the service-connected right elbow disability may have aggravated his left elbow tendonitis.  For these reasons, the Board finds that a remand is required for another VA examination.  


C.  Skin Disorder

The Veteran has contended that he began having skin rashes during active service and that he has continued to have intermittent skin problems.  His service treatment records indicate that he complained of skin rashes after his deployment in 2003.  He is currently service-connected for dermatitis of the feet; however, post-service treatment records indicate that he has also had skin problems affecting other parts of his body.  A VA examination was conducted in August 2010; however, he did not have any lesions or rashes at that time.  Since then, VA treatment records have indicated that the Veteran has had episodes of folliculitis and other skin problems.  Therefore, the Board finds that a remand is required for another VA examination.


D.  Right Shoulder Pain

The Veteran has contended that his right shoulder pain was incurred in or is related to his active service.  VA treatment records show complaints of right shoulder pain; however, a chronic right shoulder disorder has not been diagnosed.  The Board notes that the Persian Gulf War provisions, 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, are applicable in this case.  To date, however, the Veteran has not been afforded a VA examination that adequately addresses these provisions.  Therefore, the Board finds a remand is required for another VA examination.  




E.  Irritable Bowel Syndrome

The Veteran has contended that he has a gastrointestinal disorder that was incurred in or is otherwise related to his military service.  A June 2003 service treatment record indicates that he complained of diarrheal episodes and stomach cramps during his deployment.  The assessment was possible intestinal virus or heat-induced diarrhea.  Following his deployment, he complained of frequent indigestion and recurring intestinal problems, but indicated that it was less of a problem.  A VA examination was conducted in August 2010; however, the examiner did not render a diagnosis or opinion because the Veteran cancelled his appointment for diagnostic testing.  Because other issues are being remanded for additional examinations, the Board finds that the Veteran should be given another opportunity for a VA examination that addresses the nature and etiology of his gastrointestinal complaints.  

F.  Bilateral Wrist Disorder

The Veteran has contended that he has a bilateral wrist disorder that was incurred in or is otherwise related to his military service or his service-connected right elbow disability.  His service treatment records indicate he complained of left wrist pain in August 2002.  On an April 2004 Report of Medical History, he noted that his left wrist and hand would hurt while doing carpentry work and that he heard a "clicking" sound.  He also reported that his hand would sometimes swell and go numb.  X-rays were negative.  

A VA examination was conducted in March 2010 during which the Veteran reported numbness and tingling in the third to fifth digits of both hands and poor grip strength.  It was noted that April 2007 electromyography (EMG) testing was inconclusive.  The examiner observed that the Veteran was scheduled for another EMG/ nerve conduction study, but that he failed to report and that a diagnosis was not possible without this testing.  

An April 2010 VA treatment record indicates that EMG/ nerve conduction study of the upper extremities was normal.  (See Virtual VA.)  

Another VA examination was conducted in July 2013.  The Veteran reported that his wrists began hurting during deployment, but he was not sure exactly when.  He attributed the pain to doing push-ups and carpentry in service.  On examination, the Veteran had limited motion and pain on motion, but an EMG was normal.  The examiner opined that there was no objective evidence of bilateral wrist disability; however, she did not address the objective of evidence of limited motion and pain on motion or the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore, the Board finds that a remand is required for another VA examination.


II.  Increased Ratings Claims

A.  Lumbar Spine Disability and Sciatica of the Lower Extremities

The Veteran has contended that his service-connected lumbar spine disability and sciatica of the lower extremities warrant higher evaluations.  A VA examination was most recently conducted in July 2013.  At that time, he indicated that his lumbar spine disability was not any worse, but not any better.  Since then, he has indicated that he has had increased pain.  See August 2013 VA treatment record, Virtual VA, CAPRI records received on December 14, 2013, pg. 6.  Because of evidence of possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability and sciatica of the lower extremities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

B.  Headaches

The Veteran has contended that his service-connected headaches warrant a higher evaluation.  A VA examination was most recently conducted in March 2009, which was over seven years ago.  At that time, the examiner described the headaches as not prostrating.  During the July 2012 Board hearing, the Veteran testified that he has headaches every day and that they were so severe that they woke him up at night.  See Board Hrg. Tr. at 47.  Because of evidence of possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected headaches.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).


C.  Dermatitis of the Feet

The Veteran has contended that his service-connected dermatitis of the feet warrants a higher evaluation.  A VA examination was most recently conducted in March 2009, which was over seven years ago.  At that time, the Veteran had no apparent rash on his feet.  As noted above, the evidence indicates that he has intermittent skin problems that are not always active.  Therefore, the Board finds that an additional examination is needed.  


D.  PTSD

The Veteran has contended that his service-connected PTSD warrants a higher evaluation.  A VA examination was most recently conducted in July 2013, over three years ago.  Since then, the Veteran has reported worsening depression and anxiety.  See October 2015 VA treatment record, Virtual VA, CAPRI records received on April 13, 2016, pg. 502.  Furthermore, he was admitted to the PTSD-Residential Rehabilitation Treatment Program in November 2015.  See, Id. at 113.  Because of evidence of possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).


III.  TDIU

Finally, in conjunction with the claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left elbow, skin, right shoulder, gastrointestinal problems, wrists, lumbar spine, sciatica, headaches, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Clarksburg VA Medical Center.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disorder other than allergic conjunctivitis and astigmatism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he has an eye disorder related to his military service.  In May 2003, he got sand in his left eye and was diagnosed with a corneal abrasion.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current eye disorder other than allergic conjunctivitis and astigmatism.  In so doing, the examiner should address the prior diagnoses and findings of hyperopia/presbyopia and dry eye/Meibomian gland dysfunction.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater ) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left elbow disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his left elbow disorder is related to his service-connected right elbow disability.  Specifically, he has indicated that he began experiencing left elbow pain after his right elbow surgery because he had to use his left arm more.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current left elbow disorders.  In so doing, the examiner should address the prior diagnoses and findings of left elbow tendonitis and arthritis.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right elbow disability either caused or permanently aggravated the left elbow disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity, and manifestations of his service-connected dermatitis of the feet and to determine the nature and etiology of any other skin disorder that may be present.  If possible, the examination should be scheduled during a time period when the Veteran's skin disorder is active.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

a)  For the Veteran's service-connected dermatitis of the feet, the examiner should describe the symptoms and note the functional impairment.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

b)  For any other skin disorder that may be present, the Veteran has contended that he began having skin problems following his deployment in 2003.  He has reported that he received a letter that indicated his unit was exposed to sodium dichromate and that his skin problems may be related to environmental exposure.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all current skin disorders other than dermatitis of the feet.  In so doing, the examiner should address the prior diagnoses and findings of dermatitis and folliculitis. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater ) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, to include any environmental exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right shoulder pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of right shoulder pain.  

b)  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service. 

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed gastrointestinal symptoms, to include irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began experiencing gastrointestinal problems (indigestion, diarrhea, constipation) during his deployment in 2003.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms.  In doing so, the examiner should indicate whether the Veteran meets the criteria for a diagnosis of gastrointestinal esophageal reflux disease (GERD) and/or irritable bowel syndrome.  The examiner should also indicate whether the Veteran's symptoms are the result of a functional gastrointestinal disorder or a structural gastrointestinal disease.

b)  For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure. 

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral wrist disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of bilateral wrist and hand pain, numbness, and tingling.  

b)  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right elbow disability either caused or permanently aggravated the wrist disorder.  

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability and sciatica of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees during active, passive, weight-bearing, nonweight-bearing testing.  He or she should also state whether there is any form of ankylosis and whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner should identify any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

In addition, the examiner should report all signs and symptoms necessary for rating the Veteran's right and left lower extremity sciatica under the rating criteria. In particular, he or she should identify affected nerve or nerve group.  For any nerve group identified, the examiner should indicate whether there is mild, moderate, or incomplete paralysis, or complete paralysis and report any neurological complaints or findings attributable to that disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. The examiner should comment on the frequency and duration of the Veteran's headaches, including the frequency of prostrating attacks and whether those attacks are productive of severe economic inadaptability. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

10.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders. The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

11.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

12.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

13.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


